Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on 11/24/2020. Claims 11-19 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19 are rejected 35 U.S.C. 103 as being unpatentable over Doak et al. (USPGPUB No. 2006/0277346 A1, hereinafter referred to as Doak) in view of SARANGDHAR et al. (USPGPUB No. 2017/0213034 A1, hereinafter referred to as Saran) . 
As per claim 1, Referring to claim 11, Doak discloses a method for an initial programming of a secondary computer with specified data {“isolate the programmable devices in the JTAG chain”, [0549].}, the method comprising the following steps:
configuring a serial interprocessor interface {“shared port adapter”, see Fig. 1, [0055].} between the secondary computer {“SRAM based devices such as FPGAs”, [0549].} and a main computer {main computer “host SW updates…”, [0549].}; and
writing the data, via the interface, to a flash memory of the secondary computer {“SW updates a configuration EEPROM or flash”, [0549].}.
Furthermore, Saran discloses during a booting of the secondary computer {“firmware source 150”, see Fig. 1, [0031].}, determining whether a flash memory of the secondary computer includes a valid program start address {“configured to first check for firmware on NG memory 460”, see Fig. 4 [0065].}: and responsive to a result of the determination being that the valid program start address {“if valid firmware is not found”, see Fig. 4, [0065].} is not recognized in the flash memory of the secondary computer {“flash memory”, see Fig. 4 [0084].}:
configuring a serial interprocessor interface (SIPI) between the secondary computer and a main computer {“external interface 140”, see Fig. 1 [0038].};
Doak and Saran are analogous because they are from the same field of endeavor, routing packet stream(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kessler and Lyle before him or her, to modify Kessler’s “node transceiver 126” incorporating Lyle’s filter and corresponding circuitry (see Fig. 14). 
The suggestion/motivation for doing so would have been to incorporate packets of the auxiliary data that have been transmitted over a TMDS-like link are received in a FIFO. The packets are clocked out of the FIFO at a clock frequency determined in response to a 
Therefore, it would have been obvious to combine Saran with Doak to obtain the invention as specified in the instant claim(s).

As per claim 12, the rejection of claim 11 is incorporated and Doak discloses wherein the configuring of the interface includes configuring a low-voltage differential signal (LVDS) output {“LVDS Low Voltage Differential Signaling”, [0153].}, an LVDS input {“16 bits LVDS”, [0180].}, and a system clock {“clock bus 224”, see Fig. 2, [0058].}.

As per claim 13, the rejection of claim 11 is incorporated and Doak discloses wherein before the writing, the data are communicated to the main computer via a field bus {“ANSI/TIA/EIA-644-A-2001”, [0814].}. 

As per claim 14, the rejection of claim 13 is incorporated and Doak discloses wherein the communication takes place through a driver module {“other driver that meets the requirements of Table 14”, [0196].} for the field bus, having a transmitter and a receiver {“network interface 204”, see Fig. 2, [0058].}.

As per claim 15, the rejection of claim 11 is incorporated and Doak discloses wherein the data are communicated via programming points on a circuit board that is common {“JTAG PLD Programming”, [0181].} to the secondary computer {“SRAM based devices such as FPGAs”, [0549].} and the main computer {main computer “host SW updates…”, [0549].}.

As per claim 16, the rejection of claim 11 is incorporated and Doak discloses wherein the main computer receives the data from a programming station {“JTAG capable devices”, [0401].}, and the writing is performed by the main computer {main computer “host SW updates…”, [0549].}.

As per claim 17, the rejection of claim 11 is incorporated and Doak discloses wherein via the interface, the main computer loads a program to a direct access memory {“directly downloaded over the JTAG chain”, [0867].} of the secondary computer and communicates the data to the secondary computer, and wherein the writing performed by the program {“SW updates a configuration EEPROM or flash”, [0549].}.

Referring to claim 18 is a non-transitory machine-readable storage medium reciting claim functionality corresponding to the method claim of claim 11, thereby rejected under the same rationale as claim 11 recited above.

Referring to claim 19 is a device claim reciting claim functionality corresponding to the method claim of claim 11, thereby rejected under the same rationale as claim 11 recited above.
Response to Arguments
Applicant’s arguments filed on 11/24/2020 have been considered but deemed moot in view of the new ground of rejection(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following indicative of the current state of the art: US 10572242 B1 and US 20120096451 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184